Citation Nr: 0922909	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1961, and had active duty for training (ACDUTRA) 
from June 14 to June 28, 1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
RO that declined to reopen a claim for service connection for 
a right total hip replacement on the basis that new and 
material evidence had not been received; and from subsequent 
decisions of the RO that denied service connection for a left 
hip disability and for L4-5 disc herniation with surgery.  
The Veteran timely appealed.

In January 2001, the Veteran testified during a hearing 
before a former Veterans Law Judge.  The Board reopened the 
claim for service connection for a right total hip 
replacement in April 2001.
  
In an April 2006 decision, the Board denied, in pertinent 
part, service connection for a right hip disability, a left 
hip disability, and a back disability (L4-L5 disc herniation 
with surgery).  The Veteran appealed the April 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Joint Motion for Partial 
Remand, the parties moved to vacate that portion of the April 
2006 decision that denied service connection for a right hip 
disability, a left hip disability, and a back disability; and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In April 2008, the Board duly notified the Veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the January 2001 Board hearing and that he had the 
right to another Board hearing.  In May 2008, the Veteran 
indicated that he did not want an additional hearing.

In September 2008, the Board remanded the matter for 
additional development, consistent with the February 2008 
Joint Motion for Partial Remand.


FINDINGS OF FACT

1.  A chronic right hip disability did not have its onset or 
increase in severity during active duty or a period of 
ACDUTRA.

2.  A chronic left hip disability did not have its onset or 
increase in severity during active duty or a period of 
ACDUTRA.

3.  A chronic back disability did not have its onset or 
increase in severity during active duty or a period of 
ACDUTRA.


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred or 
aggravated during active duty or a period of ACDUTRA.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 
(2008).

2.  A chronic left hip disability was not incurred or 
aggravated during active duty or a period of ACDUTRA.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 
(2008).

3.  A chronic back disability was not incurred or aggravated 
during active duty or a period of ACDUTRA.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through February 2003 and March 2004 letters, the RO notified 
the Veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of each claim for service connection, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
Veteran had previously received all required notice regarding 
service connection.  The claims denied for service connection 
obviously do not entail the setting of a new disability 
rating or an effective date.  Accordingly, the Veteran is not 
harmed by any defect with regard to these elements of the 
notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claims on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran does not claim, and the record does not show, 
that hip or back disability was present during active duty or 
is otherwise related to active service.  The Veteran contends 
that his right hip disability, a left hip disability, and a 
back disability are the result of aggravation of pre-existing 
injuries or disabilities in service.
Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The presumptions of soundness and aggravation, however, do 
not apply to periods of ACDUTRA or INACDUTRA.

The Board notes that, following active service, the Veteran 
was involved in a motor vehicle accident in 1979.  
Examination in January 1980 revealed minimal tenderness in 
the T12 to L1 interspinous ligament area, as well as the 
paralumbar muscles.  Pain was noted primarily with forward 
flexion.  X-rays then revealed the fracture was solidly 
healed.  The examiner anticipated a 10 percent partial 
disability to the Veteran's back as a whole.

Records dated in March 1985 also reveal that the Veteran had 
sustained compression fractures, possibly L1, and wore a 
Juitt brace for three months following the motor vehicle 
accident in 1979.  The Veteran reported continuing problems 
with his right leg, which progressively worsened in severity.  
There was numbness, tingling, pain, and a burning sensation 
in the anterior thigh area on the right leg with some loss of 
strength.  X-rays revealed compression fractures of T11, T12, 
and L1 with some degenerative arthritis noted in the lumbar 
spine.  There also was spondylolisthesis Grade I at L5, and 
severe degenerative arthritis of the [right] hip.  A March 
1985 hospital record includes a final diagnosis of 
degenerative disc disease at the L4-L5 level with stenosis.

The Veteran was ordered to report for ACDUTRA in June 1986.  
He contends that he re-injured his right hip, as well as his 
back and left hip, during annual training when he jumped off 
the back of a 21/2 ton truck that had stopped at the barracks 
and parked along an incline across a ditch.  The Veteran 
reported that he lost his balance and twisted his right hip.  
The Veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

Records show complaints of hip pain due to a pre-existing 
injury in June 1986.  The Veteran did not seek medical care 
at the dispensary, but instead returned home, rested, and 
then sought treatment from his private physician a few days 
later.

According to records of the Veteran's private physician, 
dated in July 1986, the Veteran had a history of hip pain 
dating to several years earlier, in which he had an L1 
compression fracture in 1979, but subsequently did well.  The 
Veteran had been told the previous year that he might well 
have to have a total hip replacement.  Examination in July 
1986 revealed dysplasia of the right hip with secondary 
hypertrophic arthritis.  X-rays of the lumbar spine revealed 
an old compression deformity of either L1 or L2.  The Veteran 
then underwent a right total hip replacement in August 1986.

Additional post-service records reveal that the Veteran fell 
off of a platform in August 1987, causing pain in his back 
and both hips.  Five percent disability impairment was 
attributed to this fall by his physician.  Continuing lumbar 
pain and left sciatica with radiculopathy were noted in 
February 1989. 

A military report of investigation, dated in October 1987, 
reveals that the Veteran had sustained an injury to his back, 
hip, and right leg when he jumped off the back of a 21/2 ton 
truck in June 1986.  

Records received from the Social Security Administration 
indicate that the Veteran became disabled from employment in 
August 1987, due primarily to his back and right hip 
disabilities.

Non-VA hospital records, dated November to December 1987, 
include diagnoses of lumbar degenerative disc disease with 
degenerative spondylolisthesis and post-traumatic left L5 
radiculitis; status-post right hip joint replacement; and 
osteoarthritis of the left hip.  The Veteran underwent a 
right L4-L5 laminotomy, foraminotomy, and partial discectomy 
in March 1996 and in December 1998.  He underwent additional 
back surgeries in May 2000.

Records dated in September 1988 reveal restricted motion in 
the Veteran's left hip.  X-rays taken in February 2001 reveal 
moderate degenerative arthritis of the left hip.  The Veteran 
subsequently underwent a left total hip replacement in May 
2002.

In January 2001, the Veteran's treating surgeon, Guy 
L. Rutledge, III, M.D., indicated that the Veteran had a 
right total hip replacement in 1986, and that he had not been 
seen in the office for several years.  Dr. Rutledge noted 
that the Veteran's acute discomfort had been precipitated by 
a jump off a truck in June 1986, although the Veteran had a 
prior history of hip dysplasia and degenerative joint 
disease.  Dr. Rutledge opined that the June 1986 truck injury 
contributed materially to the decompensation of the Veteran's 
hip, requiring total hip replacement.

Also in January 2001, another of the Veteran's treating 
physicians, Andre J. Fontana, M.D., opined that the Veteran 
suffered a severe exacerbation to his pre-existing conditions 
at the time of the June 1986 incident, and as a result his 
condition continued to deteriorate over a period of time.

The Board notes that a VA examiner in July 2001 found 
insufficient medical evidence to opine, without speculation, 
as to whether the Veteran injured his back and hips, 
secondary to jumping from the back of a truck while on 
ACDUTRA in June 1986.  The examiner noted the possibility of 
injury, based on the Veteran's reported history.  It was 
concluded that there was insufficient medical evidence to 
indicate the claim rose to the level of medical certainty or 
even as likely as not.  

In December 2005, another treating physician, Tim S. Revels, 
M.D., noted that the Veteran's back disabilities had their 
onset in 1979, following the motor vehicle accident, and had 
gotten worse over the years.  The Veteran underwent total hip 
replacements and back surgeries, and he continued to suffer 
from chronic low back pain, pain down the legs, and recurrent 
stenosis.  Dr. Revels opined that the injury during ACDUTRA 
in 1986 could be an aggravation to an ongoing process, and 
caused it to continue to deteriorate and worsen.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2008).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

In this case, the Veteran underwent a VA examination in 
November 2008 for purposes of determining whether a worsening 
of his pre-existing right hip disability, left hip 
disability, and a back disability occurred during ACDUTRA.  
The VA examiner reviewed the claims file, as well as the 
opinions of each of the Veteran's treating physicians.  The 
VA examiner also had noted that the Veteran recently 
underwent additional back surgery in July 2008.

Regarding the Veteran's back condition, the VA examiner 
opined that the onset of the Veteran's thoracolumbar 
compression fractures of T11, T12, and L1 was in 1979; and 
was neither caused by nor related to the Veteran's military 
service, nor worsened beyond natural progression.  The VA 
examiner also opined that the apparent onset of the Veteran's 
thoracolumbar degenerative joint disease and lumbar 
degenerative disc disease ranged from 1979 to 1982; and was 
neither caused by nor related to the Veteran's military 
service, nor worsened beyond natural progression.

Regarding the condition of each of the Veteran's hips, the VA 
examiner opined that the congenital dysplasia with severe 
osteoarthritis of both hips, status-post arthroplasty, was 
not caused by or related to the Veteran's military service 
and was not worsened beyond natural progression.

In essence, the VA examiner concluded that the Veteran's 
right hip disability and a back disability pre-existed his 
period of ACDUTRA from June 14 to June 28, 1986; and there 
was no permanent worsening of the Veteran's right hip 
disability and a back disability during his period of ACDUTRA 
from June 14 to June 28, 1986.

The VA examiner specifically challenged the opinions of the 
treating physicians concerning aggravation, suggesting that 
the medical evidence did not support an acute back or hip 
injury since 1979.  The VA examiner also noted that 
progression varied among individuals.  It was felt that the 
June 1986 truck injury was not a permanent aggravation of the 
pre-existing underlying disabilities.  Rather, the medical 
records documented a significant worsening of the Veteran's 
right hip and back condition between 1982 and 1985, which was 
prior to the June 1986 truck injury; and also indicated in 
March 1985 that the Veteran would need a right total hip 
replacement in the near future. 
 
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The opinions provided by the treating physicians are not as 
persuasive as those by the VA examiner in November 2008.  
While service personnel records reveal that the Veteran fell 
during ACDUTRA and injured his back, hip, and right leg, 
there are no contemporaneous medical findings of right hip 
disability and a back disability during ACDUTRA.  Dr. 
Rutledge's opinion that the June 1986 truck injury 
contributed materially to the decompensation of the Veteran's 
hip does not specify what the increase in severity consisted 
of, given the prior finding of severe degenerative arthritis 
of the right hip and the need for replacement surgery.  
Neither Dr. Fontana's opinion nor Dr. Revels' opinion 
indicates whether the June 1986 truck injury represented a 
permanent worsening of each underlying condition, as opposed 
to symptoms.

The VA examiner reviewed the entire claims file and cited to 
specific evidence in the claims folder to support his 
opinions.  The VA examiner specifically noted that medical 
records revealed no complaints of an injury to the Veteran's 
left hip until August 1987, which was after his period of 
ACDUTRA.  The VA opinion in November 2008 is factually 
accurate, fully articulated, and contain sound reasoning; 
they are clearly more probative than the treating physicians' 
opinions.  

In this case, the Veteran's right hip disability, left hip 
disability, and a back disability have been associated with 
either the 1979 motor vehicle accident or the 1987 fall off 
of a platform at the state dock.  This evidence is consistent 
with the medical evidence of record and the November 2008 VA 
examiner's opinion.  Accordingly, the Board finds the 
November 2008 VA opinion to be the most probative on the 
question of the onset or aggravation of the Veteran's right 
hip disability, left hip disability, and a back disability in 
service.

While the Veteran is competent to offer statements of first-
hand knowledge that he re-injured his right hip, as well as 
his back and left hip, during ACDUTRA, as a lay person he is 
not competent to render a probative opinion on a medical 
matter, such as whether each of his underlying disorders, as 
opposed to symptoms, had worsened during ACDUTRA.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Because the weight of the evidence is against a finding that 
the Veteran's right hip disability, left hip disability, and 
a back disability had their onset or permanently worsened 
during ACDUTRA, service connection is denied.  







	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a back disability is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


